Citation Nr: 1432128	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  08-29 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include mood disorder and depressive disorder, to also include as secondary to the service-connected bronchial asthma. 

2.  Entitlement to an increased evaluation in excess of 60 percent for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to June 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

In February 2012, the Board remanded the claims for additional development.  Unfortunately, the Board finds that an additional remand is necessary.

Subsequent to the October 2012 supplemental statement of the case, the Veteran submitted additional medical evidence and a waiver of initial RO consideration of the evidence.  38 C.F.R. § 20.1304(c) (2013).

The issues of entitlement to service connection for a heart disability involving the right ventricle, to include as secondary to service-connected bronchial asthma; and a kidney disability, to include as secondary to service-connected bronchial asthma; have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the May 2014 statement from the Veteran.  Therefore, the Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

An Acquired Psychiatric Disorder

In the February 2012 Board remand, the Board requested that an examiner provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that the Veteran's acquired psychiatric disorder is caused or aggravated by a service-connected disability, to specifically include his service-connected bronchial asthma and the medication he takes for this disability.  According to a March 2012 Mental Disorders Disability Benefits Questionnaire (DBQ), the examiner indicated that the Veteran did not have a mental disorder, but that the Veteran was anxious and concerned.  He further stated that the Veteran's concerns were not causing clinically significant impairment such that he has sought treatment and do not meet the criteria for an actual diagnosis.  The Board finds that the March 2012 VA DBQ report is inadequate because it is based on an inaccurate factual predicate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  The record reflects that the Veteran sought psychiatric treatment in June 2007 and May 2008, as further explained below.

Further, the 2012 VA examiner failed to address the psychiatric diagnoses of record.  Although the previous 2011 VA mental examination report also concluded that there was no evidence of a current psychiatric disorder, as noted in the February 2012 Board remand, at a June 2007 VA psychiatry outpatient visit, the Veteran was diagnosed with depressive disorder, not otherwise specified.  It was noted that the onset of his depression began a couple of years after he started having breathing problems.  Additionally, according to a May 2008 VA psychiatry outpatient visit, the Veteran was assessed with mood disorder, "due to [a] general medical condition."  He was prescribed Effexor XR 75 milligrams to control his anxiety "due to asthma attack[s] and breathing problem[s]."  The March 2012 Respiratory Conditions DBQ report also states that the Veteran has anxiety related to chronic shortness of breath.  Additional private and VA treatment records also reflect the Veteran's complaints of anxiety related to his health problems.

Given that the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Board finds that an addendum opinion is also warranted to determine if the Veteran has had an acquired psychiatric disability during the appeal period that is related to his service-connected bronchial asthma.  Because VA undertook to provide an examination and medical opinion, the Board must ensure that such an opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).

Bronchial Asthma

Regarding the Veteran's claim for an increased rating for his service-connected bronchial asthma, he asserts that it has worsened since the last examination.  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991). 

The Veteran was afforded a Respiratory Conditions DBQ in March 2012, which included pulmonary function tests from September 2011.  The examiner stated that the Veteran had additional diagnoses of tracheomalacia and bronchomalacia when asked about pertinent physical findings, complications, condition, signs, and/or symptoms related to any conditions listed in the Diagnosis section.  In an April 2012 addendum, the examiner indicated that bronchomalacia is at least as likely as not the result of the Veteran's service-connected lung condition.  However it is not clear if there is a separate and distinct diagnosable airway condition or whether any tracheomalacia and/or bronchomalacia are part and parcel of the Veteran's asthma.  Further explanation is needed.  

In addition, the Veteran has submitted additional private treatment records consisting of a June 2014 private bronchoscopy report reflecting extensive tracheobronchial malacia noted to be worse than prior testing.  Because the Veteran's last pulmonary function testing was completed almost three years ago, and because the Veteran has indicated that his bronchial asthma disability has worsened, in order to afford the Veteran every benefit of the doubt, the Board finds that a remand for an updated VA examination is necessary to assess the current severity of the Veteran's service-connected bronchial asthma.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support a decision on appeal for an increased rating).

Lastly, a June 2014 note from his private physician also indicated possible stenting and CT imaging to be done.  The RO should obtain the Veteran's updated medical treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names and addresses of all health care providers where he has received recent treatment for his service-connected bronchial asthma and any psychiatric disorder.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of all related medical records (unless the identified records are already associated with the claims file). 

2.  Obtain all VA treatments records of the Veteran dated from August 2012 to the present and associate those records with the file.

3.  Thereafter, refer the claims file to the VA psychologist who conducted the March 2012 VA Mental Disorders DBQ.  If he is not available, the Veteran's claims file must be made available to and reviewed by another appropriately-credentialed psychiatric-based professional.  In the event that the March 2012 VA psychologist is not available, VA may elect to have the Veteran undergo a new VA psychiatric examination.  If this occurs, all appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

After reviewing the record and examining the Veteran, the examiner should opine whether any acquired psychiatric disability diagnosed during the course of this appeal is at least as likely as not (50 percent probability or more) caused or aggravated by a service-connected disability, to specifically include his service-connected bronchial asthma and the medication he takes for this disability.  The examiner should discuss the evidence of record showing previous psychiatric diagnoses and treatment for psychiatric condition, including a June 2007 VA psychiatry outpatient visit which included a diagnosis of depressive disorder, not otherwise specified which noted that the onset of his depression began a couple of years after he started having breathing problems; a May 2008 VA psychiatry outpatient visit which indicated that the Veteran was assessed with mood disorder due to a general medical condition and prescribed medication to control his anxiety due to asthma attacks and breathing problems; and the March 2012 Respiratory Conditions DBQ report which states that the Veteran has anxiety related to chronic shortness of breath.

If the examiner finds that the Veteran's acquired psychiatric disorder is aggravated by the service-connected bronchial asthma, he/she should indicate the degree of disability of the acquired psychiatric disorder before it was aggravated and its current degree of disability.  If the acquired psychiatric disorder was not caused or aggravated by the service-connected bronchial asthma, the examiner should state so. 

Alternatively, if the examiner finds that the Veteran does not have any acquired psychiatric disorder, and that the aforementioned diagnoses of depressive disorder and anxiety were in error, he or she should explain why.

The examiner should provide a clear and thorough rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  The claims folder should be made available to the examiner in conjunction with the examination and the report thereof should reflect that such review occurred.

4.  Schedule the Veteran for a VA respiratory examination to determine the current nature and severity of his service-connected bronchial asthma.  The claims file should be provided to the examiner for review and the examiner should note that it has been reviewed.  

The examiner is also asked to determine whether tracheomalacia, bronchomalacia, and/or tracheobronchomalacia are part and parcel of the service-connected bronchial asthma or separate and apart from it.  

All necessary tests and studies are to be performed, including pulmonary function tests.  It is essential that the pulmonary function study contains the full range of results necessary to rate the disability under the diagnostic criteria (FEV-1, FEV-1/FVC). 

The examiner should also ascertain whether the Veteran's disability warrants or is indicated by the following: 

(1) a number of attacks of respiratory failure per week, (2) daily use of high dose systemic (oral or parenteral) corticosteroids, and (3) daily use of immune-suppressive medications. 

The examiner should quantify, if possible, any number ascertained in assessing or determining the frequency of the symptoms of the disability. 

5.  To help avoid future remand, the RO/AMC must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall.

6.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



